In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         ______________________________

               No. 06-09-00011-CR
         ______________________________


       FRANK LEON THOMPSON, Appellant

                          V.

         THE STATE OF TEXAS, Appellee



    On Appeal from the 71st Judicial District Court
               Harrison County, Texas
             Trial Court No. 08-0343X




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                   MEMORANDUM OPINION

       Frank Leon Thompson has appealed from his jury conviction for the offense of burglary of

a habitation. The jury assessed punishment at twenty years' imprisonment.

       On appeal, Coleman contends that his sentence is disproportionate to the crime, citing Solem

v. Helm, 463 U.S. 277 (1983), and Davis v. State, 905 S.W.2d 655 (Tex. App.—Texarkana 1995,

pet. ref'd). To preserve such complaint for appellate review, Thompson must have presented to the

trial court a timely request, objection, or motion that stated the specific grounds for the desired

ruling, or the complaint must be apparent from the context. See TEX . R. APP . P. 33.1(a)(1); Harrison

v. State, 187 S.W.3d 429, 433 (Tex. Crim. App. 2005); Williams v. State, 191 S.W.3d 242, 262 (Tex.

App.—Austin 2006, no pet.) (claims of cruel and unusual punishment must be presented in timely

manner); Nicholas v. State, 56 S.W.3d 760, 768 (Tex. App.—Houston [14th Dist.] 2001, pet. ref'd)

(failure to complain to trial court that sentences were cruel and unusual waived claim of error for

appellate review). We have reviewed the records of the trial proceeding. No relevant request,

objection, or motion was made. And, while this Court has held that a motion for new trial is an

appropriate way to preserve this type of claim for review (see Williamson v. State, 175 S.W.3d 522,

523–24 (Tex. App.—Texarkana 2005, no pet.); Delacruz v. State, 167 S.W.3d 904 (Tex.

App.—Texarkana 2005, no pet.)), no motion for new trial was filed. Thompson has not preserved

such an issue for appeal.




                                                  2
      Therefore, we affirm the trial court's judgment.




                                                   Jack Carter
                                                   Justice

Date Submitted:      March 20, 2009
Date Decided:        March 23, 2009

Do Not Publish




                                               3